The members of my delegation and I deem it an honor and privilege to take part in the fortieth regular session of the General Assembly, particularly in view of the fact that during this session we shall commemorate the fortieth anniversary of the founding of the United Nations.
Mr. President, may I extend to you the sincere felicitations of my delegation on your unanimous election to the high office of the Presidency of this session.Your great country has received wide appreciation for its peaceful, dynamic and constructive role in furthering the purposes and objectives of the United Nations Charter and for promoting peace, co-operation and development. We assure you of our fullest support and co-operation in the discharge of your onerous responsibilities. I also take this opportunity of extending our congratulations to other officers of the General Assembly on their well-deserved election.
To our esteemed friend. Ambassador Paul Lusaka, we would like to express our deep appreciation for his valuable contribution as President of the thirty-ninth session of the General Assembly. His able and dynamic leadership, as well as his astute management of the business of the last session, have added yet another laurel to his long and distinguished career.
We would also like to pay our compliments to the Secretary-General, Mr. Javier Perez de Cuellar, for his total dedication in upholding the principles and purposes of the United Nations Charter and his untiring and relentless efforts for strengthening the United Nations as an instrument for the promotion of world peace, security and development. His illuminating report (A/40/1) has evoked wide interest and acclaim and constitutes, in our view, a significant input to the deliberations of the current session of the General Assembly.
I would also like to take this opportunity to express once again, on behalf of the Government and people of Bangladesh and on my own behalf, our profound grief at the toll in human and material terms claimed by the earthquakes which struck Mexico in the recent past. We express our solidarity with and support for the Government and the people of Mexico in their hour of national calamity and extend to them our profound admiration of the manner in which they have been able to tackle the after-effects of this calamitous misfortune, and especially their commendable efforts in minimizing suffering to the best of human ability.
As we stand on the threshold of the commemorative session of the fortieth anniversary of the establishment of the United Nations, we are in dire need of
dispelling anxieties and doubts of the divided present about the significance and relevance of this world body to contemporary international politics. The crisis of confidence through which the united Nations is now passing entails the necessity of reaffirming our total commitment to the letter and spirit of the Charter of the United Nations. The regeneration of our faith in the United Nations is the central task confronting the international community today, as we must and should realize that this world Organization constitutes an essential and integral element in the preservation of world peace, security and development.
With the founding of the United Nations, mankind for the first time made a permanent institutional arrangement for co-operation and the resolution of conflicts among sovereign States. It is, therefore, inherent in the structure of world politics today that there is a symbiotic relationship between Member States and the united Nations, each reinforcing the other, and collectively promoting world peace and international co-operation and development.
The United Nations Charter ushered in two fundamental changes in international relations. Firstly, it established a new concept of international morality based on peace and justice among nations. It is no longer force alone which dictates issues between nations; the disputed issues are appraised in the glare of world public opinion and scrutinized on their merits. Only half a century ago, the victors gloated over the vanquished in a vainglory of heroics: the modern-day warriors hurry to proclaim their commitment to peace.
Secondly, the united Nations Charter does not stop at aiming at the creation of a simple instrument of peace, because the founding fathers of the United Nations were farsighted enough to see that an edifice of peace would crumble under the weight of economic and social injustice. They also realized that the war against hunger, disease, deprivation and illiteracy would have to be waged on a global basis through the concerted efforts of all nations. It is one of the boons of modern civilization that the world has been transformed into a global village; it is also a boon of contemporary history that man cannot live in the splendor of self-imposed isolation. Mother Earth has to be shared by both the rich and the poor. The word "interdependence" is no longer a just fashionable term; it is a practical key to the solution of many world problems.
These are the perspectives in which Bangladesh views its own relations with the United Nations. Born in a bitter war of liberation, Bangladesh received an early apprenticeship in international co-operation in mitigating the sufferings of humanity from the ravages of the war. Our policy towards the United Nations stems from the will of the people of Bangladesh, who have seen the world body at work at close quarters since the days of the reconstruction of our war-torn economy. The United Nations is involved in the entire gamut of our nation-building activities, such as those concerned with agriculture and food, trade, shipping, industry, health, education, labor, environment, telecommunications, disaster relief and atomic energy, to name only a few.
For our part, we try our very best to play our proper role in the United Nations. Bangladesh believes that it is an essential duty and responsibility of the international community to strengthen the United Nations. However imperfect the structure of this world body may be said to be, it has withstood the test of time and given the world 40 years of freedom from global conflict. It is true that Nations Charter merits consideration and reflection as regards ways of further increasing the effectiveness of the world Organization; nevertheless, its achievements so far are impressive indeed and have touched almost every aspect of progress in human civilization.
Bangladesh is convinced that disarmament is a moral imperative in this nuclear age if the most important goal of the united Nations Charter, that is, the maintenance of international peace and security, is to be achieved.. It should be self-evident by now that the continued accumulation' of sophisticated, lethal weapons, particularly nuclear weapons, does not provide additional security. On the contrary, the arms race has further jeopardized international peace and security and even brought mankind close to the precipice of self-destruction. The situation clearly demands dialog and meaningful negotiations, and it in this context that we have expressed our satisfaction at the resumption of bilateral negotiations between the super-Powers in Geneva. It is our earnest hope that the summit meeting between them in November 1985 will have a favorable impact on global disarmament efforts and the lessening of world tension.
It is now universally recognized that the question of disarmament, which has global dimensions and implications, can be addressed only in a multilateral context. The United Nations, therefore, has a central role and primary responsibility in halting and reversing the arms race with a view to achieving general and complete disarmament. The role and functions of the principal United Nations disarmament bodies, such as the Conference on Disarmament, the Disarmament Commission and the First Committee, should be reassessed with a view to enhancing the effectiveness of the United Nations in this vital field. Bangladesh looks forward to playing an active role once it is admitted to the Conference on Disarmament.
Bangladesh, in pursuance of its conviction that there can be no lasting world peace without the elimination and destruction of nuclear weapons and the stockpiles of then, acceded to the Treaty on the Non-Proliferation of Nuclear weapons in 1979. We are, however, disappointed to note that nuclear proliferation, both vertical and horizontal, continues at a fast pace. The Third Review Conference of Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held very recently, discussed a number of key issues, and the recommendations adopted by that Conference should be examined carefully.
Bangladesh has consistently emphasized that the colossal financial and other resources consumed by the arms race should be redirected to eliminate global poverty. The close relationship between disarmament and development is now universally recognized. In pursuance of the consensus resolution adopted last year, a preparatory committee met at the united Nations recently for the convening of an international conference on the subject. Bangladesh, one of the least developed countries, attaches particular importance to this question, and we have made sincere efforts to contribute to the discussions in the Preparatory Committee. It is our earnest hope that the General Assembly will fully support the early convening of an international conference on disarmament and development.
The present explosive situation in the Middle East is a direct consequence of a historic injustice, when the Palestinian people were forcibly uprooted from their hearths and homes and an alien people was imposed on the Arab world through the creation of Israel. It is now universally recognized that the question of Palestine is at the core of the problem in the Middle East and that consequently it is not possible to bring peace to the region unless the legitimate and inalienable rights of the Palestinian people are fully restored.
Bangladesh's position on this question has been firm and consistent and we have always extended our unequivocal support to our Palestinian brothers in their legitimate struggle for the restoration of their inalienable rights to self-determination, freedom and independence, under the leadership of the Palestine Liberation Organization (PLO), their sole, legitimate representative. We condemn the continued Israeli occupation of the Arab and Palestinian territories, as well as the establishment of the settlements on the occupied lands. The recent wanton Israeli attack on the PLO headquarters in Tunis is the latest manifestation of Israeli aggression. The Government and people of Bangladesh were outraged at this dastardly attack.
As President Ershad has said,
"This despicable act perpetrated against the peace-loving people of Tunisia and the Palestine Liberation Organization (PLO) militates against all international norms of civilized conduct and amounts to a gross violation of the United Nations Charter".
It Is our fire conviction that the problems of the Middle East can be solved only by means of a comprehensive plan which must be based on the total and unconditional withdrawal of Israeli forces from all Palestinian and Arab territories, including the Holy City of Al Quds Al Sharif, the restoration of the inalienable rights of the Palestinian people and the participation of the PLO on an equal footing with all other parties. The Arab peace plan, which my delegation has supported as a sound and viable basis for the restoration of peace to the region, as well as other plans submitted by various quarters, is already before the international community. During the current session a decisive course of action should be embarked upon to initiate the peace process in the Middle East. The Secretary-General deserves our appreciation for his sincere and untiring efforts to restore peace in the region.
The contribution of the United Nations in the field of decolonization is universally recognized and is demonstrated by the three-fold increase in its membership over the past four decades. It is therefore incumbent upon us all to do everything possible to remove the last vestige of colonialism, racism and apartheid in southern Africa. I should like to emphasize once again that the abhorrent practice of apartheid is not only contrary to the values of contemporary civilization but also to the tenets of all scriptures and religions, and that those who sustain and tolerate, directly or indirectly, the continuance of this abhorrent policy are placing an indelible blemish on the history of their own civilization and transgressing the laws of their own scriptures.
Bangladesh, which so long suffered colonial subjugation and paid a heavy price for its independence, is irrevocably committed to the cause of the oppressed peoples of Namibia and South Africa in their just and legitimate struggle for freedom, liberty and human dignity. We will continue to take an active part in the United Rations Council for Namibia. Bangladesh would like to reiterate its firm conviction that the United Nations plan for Namibia as contained in Security Council resolutions 385 (1976) and 435 (1978) is the only acceptable basis for a final and lasting settlement of the Namibian question and that it seeks nothing more than its full, unconditional and immediate implementation. We commend the leadership of the South West Africa People's Organization (SWAPO), the sole and authentic representative of the Namibian people, for extending their full co-operation in the implementation of the United Nations plan. The racist Pretoria regime, on the other hand, has been obstructing implementation of the united Nations plan through its persistent attempts to link the independence of Namibia with extraneous and irrelevant issues. Worse still, the regime of late has intensified its efforts to impose an internal settlement in Namibia by promoting puppet political institutions. Bangladesh has condemned and rejected all these attempts in clear and categorical terms. Namibia has been the unique responsibility of the United Nations for the last two decades and the international community has a historic responsibility to protect the rights of the Namibian people. The current session should take concrete and effective measures to bring about the dawn of Namibian independence without any further delay.
It is a matter of deep regret that, despite our collective efforts, the conflict between Iran and Iraq has been continuing for the last five years. This fratricidal war has not only brought in its train untold suffering, death and destruction to the people of both countries, but has also threatened regional and international peace and security. We take this historic opportunity to make yet another appeal to both Iran and Iraq favorably to consider the various peace initiatives and proposals which have been placed before them for a peaceful and honorable settlement of the conflict. Bangladesh, as a member of the Islamic Peace Committee, will continue to make every possible effort to put an end to this tragic conflict. At the same time, we believe that all ongoing efforts, both inside and outside the United Nations, must be intensified and, if necessary, co-ordinated action taken during the current session for a peaceful and honorable settlement of the conflict. We commend the Secretary-General for his untiring efforts to bring about a peaceful resolution of the conflict and should like to assure him of our continued co-operation.
Bangladesh is firmly and irrevocably committed to the Charter of the United Nations and to certain cardinal principles which must govern inter-State relations. We cannot condone the right of States to interfere or intervene in the internal affairs of other states, and we call for the withdrawal of foreign troops from the territories of other countries, except where such troops have been stationed in accordance with the relevant provisions of the United Nations Charter - the Uniting for Peace resolution. It is in this context that we view the situation in Afghanistan and Kampuchea with grave concern. It is our firm conviction that the withdrawal of all foreign forces from Afghanistan and Kampuchea is an essential prerequisite for the just and lasting settlement of the problems in those two countries. We are equally convinced that the peoples of Afghanistan and Kampuchea should have restored to them their inalienable right to choose freely their own form of political, social and economic systems without any outside interference and intervention. It is regrettable that, although the General Assembly at its last session adopted comprehensive resolutions on those two issues, the peoples of Afghanistan and Kampuchea are still denied their right to determine their own destiny because of the continued presence of foreign forces in their countries.
It is a natter of deep regret that the question of Cyprus, which has been on the agenda of the United Nations for the last few decades, still remains unresolved. He are all conscious of the unfortunate events which have led to the present situation. Recent developments, however, should not be viewed in isolation from the overall question. Our position on the question of Cyprus has been firm and unequivocal. We have consistently supported the independence, territorial integrity, sovereignty and non-aligned status of Cyprus. At the sane time we have reiterated our firm conviction that any lasting solution of the problem must take into account the legitimate aspirations of the two communities. It is in this context that we have urged both communities to engage in meaningful inter-communal talks. The resumption of direct high-level talks between the Cypriot leaders, under the auspices of the United Nations Secretary-General at the beginning of the year, was indeed a positive development.
My delegation will continue to extend its fullest co-operation to the Secretary-General in his good offices mission directed to reaching a mutually acceptable solution to the problem that would allow both communities to live in honor and dignity within the framework of a federal Cyprus.
Bangladesh is convinced that regional and international peace and security would be promoted through the creation of zones of peace and nuclear-weapon-free zones in various parts of the world. In pursuance of that conviction, and as a littoral State, we have attached great importance to the creation of a zone of peace in the Indian Ocean region and have called for the early convening of a United Nations conference on the subject in Colombo. We have made sincere attempts to contribute to the deliberations of the Ad Hoc Committee on the Indian Ocean. Unfortunately, that Committee has not yet been able to achieve any meaningful progress at either the substantive or the organizational level. The deteriorating political and security climate in the region has made it more urgent to agree on the early convening of the conference. We also believe that the active participation of and full co-operation among littoral and hinterland States, the major maritime users, and the permanent members of the Security Council are essential for the successful convening of the Colombo Conference.
Bangladesh's position on the Korea question has been consistent, and we firmly believe that peaceful and viable reunification can be successfully achieved only through dialog and negotiations between the two Koreas. We shall continue to support all such efforts towards that cherished end. We maintain friendly and cordial relations with both Koreas, and during the past year President Hussain Muhammad Ershad visited the Republic of Korea and had a fruitful exchange of views with the leaders of that country.
The international community, and the united Nations in particular, has been concerning itself with the problem of international terrorism for some time now. While there is still no single international convention defining the rights and duties of States with regard to terrorism in an integral and comprehensive manner, there are quite a few which deal with specific aspects of terrorism. For instance, the General Assembly has adopted by consensus an international Convention on the Prevention and Punishment of Crimes against Internationally Protected Persons, including Diplomatic Agents. In addition, the United Nations system has adopted a number of resolutions, declarations and recommendations, and taken other actions which together provide a legal framework for combating terrorism. The non-aligned countries which have been actively involved in drawing up legal instruments for combating terrorism have pointed out the need for the international community to come to grips with this abhorrent phenomenon. In this spirit we appeal to all countries in the world to co-operate with each other with a view to combating and preventing such acts of terrorism.
As we meet here at the mid-point of the decade, it is logical and necessary for us to take stock of the achievements and deficiencies of the first part of the decade with respect to the fulfillment of our agreed commitments, and to initiate appropriate measures for the remainder of the decade directed to the realization of the Charter aim of promoting higher standards of living, full employment and conditions of economic and social progress and development. The review and appraisal of the implementation of the International Development Strategy for the Third United Nations Development Decade has, in spite of the delay, provided useful means for undertaking effective and concerted measures.
The Mid-term Review Conference on the Implementation of the Substantial New Program of Action for the 1980s for the Least Developed Countries is now being held in Geneva. That blueprint for action was adopted with the aim of transforming the economies of the least developed countries into self-sustained development and enabling them to provide at least internationally accepted minimum standards of nutrition, health, transport and communications, housing and education, as well as job opportunities for all, particularly the rural and urban poor. Half-way through the decade, the realities of the situation in the least developed countries continues to be desperate: more than one third of the least developed countries' population is still seriously undernourished; less than one in three has access to a safe water supply; infant mortality is 10 times greater in least developed countries than in developed countries; two out of three adults, on average are illiterate; the per capita gross domestic product of the least developed countries is less than a quarter of the level for all developing countries as a group; the per capita gross domestic product in half of the least developed countries was lower in 1982 than at the start of the decade; and the decline in per capita food production in the least developed countries during the 1970s is continuing during the present decade.
Depressing as it may sound, all these facts point towards one unfortunate conclusion - that there is little evidence of progress since the Paris Conference. Indeed, in some respects movement has been retrograde.
While we remain conscious that in the least developed countries we have to intensify our own efforts - and we are gearing our efforts to that end - it remains our fervent expectation that these efforts will receive the sympathetic understanding of the international community and will be complemented by adequate
and effective support from the international community, in particular the donor countries. My delegation eagerly looks forward to the success of the Mid-term Review in Geneva.
It is a well-accepted reality that no country or group of countries can function in isolation or outside the framework of the international economic setting. To my mind, the fundamental message of this year's world Development Report published by the World Bank, the World Economic Survey published by the United Nations, and the Report of the United Nations Committee for Development Planning, is the reiteration of the growing interdependence of the global economy, on the one hand, and the interrelated nature of issues relating to money, finance and trade, on the other. That is what we have been saying all along, and it reaffirms our conviction that all of us must take the global view of developments and consider actions to be taken from a global perspective.
But events during the last 10 years, particularly during the first half of this decade, have also shown that interdependence can have dual implications. On the one hand, it can help countries adjust to external shocks and on the other it can also serve as an additional channel for the transmission of those shocks. The latter had a particularly devastating impact on the developing countries during the 1981-83 recession, which was also by an unfortunate coincidence the worst in post-war history. The vast majority of the developing countries are still reeling under the impact of this recession. Although this is the third year of the much-heralded recovery, the problems of the majority of developing countries remain as acute as ever. In 1984, no less than 44 developing countries experienced a stagnating or declining real per capita output, many of them for the fourth consecutive year. Even though world trade revived in 1984 commodity prices during the same period were still some 15 to 20 per cent below the level of 1980. The impact of this persistent weakness in commodity prices can be gaged when we consider that export earnings from primary commodities constitute the dominant share for at least 72 developing countries. I need hardly add that a vast number of them belong to the least developed category.
The very welcome recovery of the United States economy has shown distinct signs of leveling off. In most of Europe, the recovery has yet to gain a firm foothold. While we welcome the determination of the United States authorities to deal with the problem of the budget deficit, uncertainties with regard to exchange rate fluctuations, high real rates of inflation and the volatility of the current account deficit, particularly of the most powerful economies, continue to haunt the world economy. Even worse, the cumulative effects of these uncertainties have increased pressure towards rising protectionism. This is a danger about which all of us, irrespective of our level of development or social system, must consciously guard against, and we must act together to institute recovery on a firm and lasting basis.
This brings me to the much discussed proposal for a new round of trade negotiations. But what good would such trade talks be to us in the developing world unless there is an adequate guarantee that they will reflect our aspirations? How can we develop confidence in the beneficial outcome of such trade talks if past commitments for the establishment of a more open trading system and for the liberalization of trade barriers are not fulfilled and solid groundwork laid for the initiation of a new round? As developing countries, we naturally feel apprehensive when we find that even existing concessions extended to us, such as those through the multi-fibre arrangements, are being eroded. My delegation sincerely hopes that through discussion we can find a mutually satisfactory solution which will address our genuine concerns and apprehensions.
I referred earlier to the interrelated nature of world economic issues, particularly those related to tirade, money and finance. This interrelatedness has been fundamental in the concept of global negotiations. In our opinion, in adopting resolution 34/138 by consensus in this Assembly, the international community acknowledged this principle. My delegation is encouraged to note that greater consideration is being given to the interrelated nature of issues, particularly concerning trade, money and finance in various relevant forums, including multilateral financial institutions. Yet, unfortunately, so far there has been very little action.
The debt problem is often considered a problem of the higher income developing countries. This is not necessarily so. For instance, between 1978 and 1982, the total outstanding medium- and long-term external debt of the least developed countries grew by 68 per cent and their debt service payment increased by 73 per cent during the same period. In absolute terms, their total debt may not be as large as sane of the higher income developing countries, but in terms of impact on their fragile economies, their situation is certainly comparable. Indeed, it could be worse because of their inability to absorb shock. Let me just point out that matters became worse after the adoption of United Nations Conference on Trade and Development (UNCTAD) resolution 165 (S-IX) aimed at reducing their external debt difficulties.
The crunch is evident from what I have described just now. Yet during the same period resource flows for development in the developing countries dwindled. Total resource flows to the developing countries, including concessional flows, fell in 1984 as compared to 1985. There was a decline in official development assistance, in commercial bank lending, in foreign direct investment and export credit. The level of overall commitments to the least developed countries fell to $8.5 billion in 1982 from its peak of $10.3 billion in 1980.
How can we then expect developing countries to join in the process of recovery and development? Drought related food emergencies exist in at least 20 sub-Saharan African countries. Nearly 30 million people on the African continent face hunger and starvation. Famine conditions and the aftermath of famine in many of these countries pose new challenges for the international community. Although as a region Asia has done relatively better, four-fifths of the total population of that region still live in countries categorized as low income countries and the largest concentration of humanity living below the level of absolute poverty continues to live in that region.
I should like to commend in this connection the useful and effective contribution of the United Nations system to the promotion of co-operation, in particular its contribution through operational activities for development. The
contribution of agencies and bodies, such as the United Nations Children's Fund (UNICEF) the United Nations Development Program (UNDP), the International Fund for Agricultural Development (IFAD) and many others, in improving the quality of life in the developing countries are particularly noteworthy.
The essential point is that there is no alternative to international co-operation and much core can be achieved if the international environment is congenial to such co-operation. One need only mention how significantly the development process in the developing countries was accelerated during the periods of global economic stability in the 1950s and 1960s. Given this perspective, which we believe is shared by all of us assembled here, it is the earnest hope of my delegation that in this important year commemorating the fortieth anniversary of the United Nations an agreement on a global agenda can be reached and effectively followed to put the international community, and more specifically the developing countries, solidly on the course of sustained development again.
In this context, my delegation's sincere expectation is that immediate and effective action can be undertaken on the following: first, accelerated implementation of the Substantial New Program of Action in favor of the least developed countries, as well as full implementation of resolution 165 (S-IX) of the Trade and Development Board of the United Nations Conference on Trade and Development (UNGFAD); secondly, support for drought-affected people in Africa; thirdly, comprehensive and effective measures for increasing financial flows to developing countries, in particular concessional assistance to the least developed countries; fourthly, the rollback of protectionism and strengthening of the world trading system through full implementation of all previous commitments, which will also create conditions for initiating a new round of multilateral trade negotiations, which no doubt will have to be in keeping with the aspirations of the developing countries; and fifthly, the convening of an international conference on monetary and financial issues to consider appropriate reforms aimed at providing greater stability and a momentum for development.
The present global economic situation has added an important dimension to economic co-operation among developing countries, not as a substitute for but as complementary to North-South co-operation. We believe that such co-operation can effectively promote rational and efficient use of human, material, financial and technological resources not only for developing countries but also for global development. The United Nations system should, however, intensify its support for programs of economic co-operation among developing countries and integrate them into the mainstream of its activities. Bangladesh's commitment to that economic co-operation as well as regional co-operation has found practical expression in our efforts towards the establishment of South Asian regional co-operation arrangements among seven countries of the regions India, Pakistan, Sri Lanka, Nepal, Bhutan, Maldives and Bangladesh, whose Heads of State and Government are meeting at their first ever summit conference on 7 and 8 December this year in Dhaka. South Asian Regional Co-operation has already, in the meantime, adopted an integrated program of action in which nine areas have so far been identified for the purposes of co-operation. These are: agriculture, rural development, telecommunications, health and population control, transport, postal services, scientific and technological co-operation, meteorology, and sport, arts and culture.
In this connection, I should like to inform the Assembly briefly about developments in my country. Soon after assuming its responsibilities, the present Government, under the leadership of President Hussain Muhammad Ershad, initiated some drastic reforms covering the entire gamut of national life. The reforming steps taken by the present Government include economic reform aimed at eliminating waste, boosting production and giving maximum encouragement to the development of the private sectors The most spectacular of the reform measures, however, have been administrative reforms, based on the principles of decentralization and devolution of power to the common people, and judicial reforms, also based on the principle of decentralization. Under the new system, administration has been taken Eight to the doors of the country's vast rural population. Grass-root units have now become the focal point of all local activities. This means that through these units, known as upazilas, tine vast rural population of Bangladesh will now have full power and control in deciding their own affairs themselves.
In this is context, in the national referendum held in March this year the people of Bangladesh expressed their overwhelming support for the policies and programs of President Hussain Muhammad Ershad.
In May and June 1985, when the people of my country had just begun to enjoy the fruits of decentralization of administration, a devastating cyclone, accompanied by a tidal wave and floods, struck Bangladesh, causing enormous losses in terms of human life and widespread destruction of agricultural land, crops, poultry, livestock and other assets. The Government, under the personal direction of President Hussain Muhammad Ershad, took all possible steps to alleviate the sufferings of the people by prompt and energetic measures of relief;, rehabilitation and reconstruction in the affected areas. The crisis management by which the Government mitigated the losses was widely acclaimed. I should like to say in this context that even though we did not appeal for any international assistance, friendly States and the United Nations agencies came forward with generous assistance to stand by us in this hour of need. At the instance of the Secretary-General, the United Nations Disaster Relief Coordinator, Ambassador M'haroed Essaafi, visited Bangladesh and submitted his report, suggesting various ways of co-operation between the Government of Bangladesh and international agencies.
In this connection, I would draw the international community's attention to my country's vulnerability to frequent natural disasters, such as floods, cyclones and tidal waves, with their adverse consequences for the economic development of the country; they also cause enormous losses in terms of lives and property. The Government of Bangladesh seeks to find a permanent solution to the problem of natural disasters and would welcome effective international programs for rendering the necessary assistance to Bangladesh in this matter. A draft resolution on this will soon come before the General Assembly for consideration. We express in advance our thanks to those who have shown valuable support and understanding for our proposal.
My delegation attaches the greatest importance to a global consensus an international co-operation for development and, as always, we are ready to contribute in whatever manner possible to the realization of this noble objective, for the alternative to international co-operation is arbitrariness, instability and disorder. We sincerely hope that we can muster the courage and determination to reinvigorate the global consensus for development.
While commemorating the fortieth anniversary of the founding of the United Nations, we pay homage to the sacrifices of the martyrs of the two World Wars, sacrifices which have not been in vain. Though it is not the world of the dreams of Jean Monnet or of Woodrow Wilson, with his dream of the League of Nations ending all wars, or of the dream of Paul Valéry, with his hope not only of the League of Nations but also of the league of minds, still the dream goes on. After 40 years it seems more reasonable now than it was at the end of the last world war.